 

Exhibit 10.1

 

FIFTH AMENDMENT

 

This FIFTH AMENDMENT (this “Agreement”), dated as of July 26, 2017, is entered
into among APOLLO Medical Holdings, Inc., a Delaware corporation (“Company”),
and NNA of Nevada, Inc., a Nevada corporation (“NNA”).

 

RECITALS

 

A.           Reference is made to the Registration Rights Agreement, dated as of
March 28, 2014, between Company and NNA (as amended by the First Amendment and
Acknowledgement, dated as of February 6, 2015, the Amendment To First Amendment
and Acknowledgement, dated as of July 7, 2015, the Second Amendment and
Conversion Agreement, dated as of November 17, 2015, the Third Amendment, dated
as of June 28, 2016, the Fourth Amendment, dated as of April 26, 2017, and as
further amended by the amendments thereto, the “Registration Rights Agreement”).

 

B.           Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Registration Rights Agreement.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I 

AMENDMENTS

 

1.1           The definition of “Filing Deadline” set forth in Section 1 of the
Registration Rights Agreement is hereby amended to read in full as follows:

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), March 31, 2018.

 

1.2           Subsection (b) of Section 6, “Miscellaneous,” of the Registration
Rights Agreement is hereby deleted in its entirety, and the short title of said
Subsection (b), “Prohibition on Filing Other Registration Statements,” is hereby
replaced by the following:

 

“(b) Intentionally Omitted.”

 

ARTICLE II 

EFFECTIVENESS

 

This Agreement, including without limitation the amendments set forth in Article
I, shall become effective as of the date first written above (such date being
referred to as the “Effective Date”) when NNA and the Company shall have
executed and delivered to each other counterparts of this Agreement.

 



 

 

 

ARTICLE III 

REPRESENTATIONS AND WARRANTIES

 

To induce NNA to enter into this Agreement and the transactions contemplated
hereby, Company represents and warrants to NNA as of the Effective Date as
follows:

 

3.1               Corporate Organization and Power. Company (i) is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware and (ii) is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified,
except where the failure to be so qualified, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

3.2               Authorization. Company has the requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by Company of this Agreement,
the compliance by Company with each of the provisions of this Agreement and the
other Transaction Documents, and the consummation by Company of the transactions
contemplated hereby and thereby (a) are within the corporate power and authority
of Company (including such approval and authorization by Company Board required
under the Laws of the State of Delaware and Company’s certificate of
incorporation and bylaws) and (b) have been duly authorized by all necessary
corporate action of Company. This Agreement has been duly and validly executed
and delivered by Company. Assuming due authorization, execution and delivery by
NNA of this Agreement, this Agreement constitutes a valid and binding agreement
of Company enforceable against it in accordance with its terms, except (i) as
such enforcement is limited by bankruptcy, insolvency and other similar Laws
affecting the enforcement of creditors’ rights generally and (ii) for
limitations imposed by general principles of equity.

 

3.3               No Conflicts; Consents and Approvals; No Violation. Neither
the execution, delivery or performance by Company of this Agreement nor the
consummation by Company of the transactions contemplated hereby or thereby shall
(a) result in a breach or a violation of, any provision of its certificate of
incorporation or bylaws; (b) constitute, with or without notice or the passage
of time or both, a breach, violation or default, create a Lien, or give rise to
any right of termination, modification, cancellation, prepayment, suspension,
limitation, revocation or acceleration, under (i) any Law or (ii) any provision
of any agreement or other instrument to which it is a party or pursuant to which
any of it or any of its assets or properties is subject; or (c) require any
consent, Order, approval or authorization of, notification or submission to,
filing with, license or permit from, or exemption or waiver by, any Governmental
Authority or any other Person (collectively, the “Consents, Approvals and
Filings”) on its part, except for (x) the Consents, Approvals and Filings
required under the Securities Act, the Exchange Act and applicable state
securities Laws and the Principal Trading Market, and (y) consents,
authorizations and filings that have been (or on or prior to the Effective Date
will have been) made or obtained and that are (or on the Effective Date will be)
in full force and effect.

 

3.4            Capitalization. The Company’s Common Stock is registered pursuant
to Section 12(g) of the Exchange Act. The Common Stock is currently quoted on
the OTC Pink Marketplace (the “OTC Pink”) maintained by the OTC Markets Group
Inc. under the symbol “AMEH.” Company has not received any oral or written
notice that its Common Stock is not eligible or will become ineligible for
quotation on the OTC Pink nor that its Common Stock does not meet all the
requirements for the continuation of such quotation.

 



 

 

 

3.5            Investment Company Act. Company is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

ARTICLE IV 

MISCELLANEOUS

 

4.1            Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).

 

4.2            Full Force and Effect. Except as expressly provided herein, the
Registration Rights Agreement and the other Transaction Documents shall continue
in full force and effect in accordance with the provisions thereof on the date
hereof. As used in the Registration Rights Agreement or any other Transaction
Document, “hereinafter,” “hereto,” “hereof,” and words of similar import shall,
unless the context otherwise requires, mean the Registration Rights Agreement or
such other applicable Transaction Document after giving effect to this
Agreement. Any reference to the Registration Rights Agreement or any of the
other Transaction Documents shall refer to the Registration Rights Agreement and
the applicable Transaction Documents as amended hereby.

 

4.3            Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.

 

4.4            Successors and Assigns. This Agreement shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 

4.5            Construction. The headings of the various sections and
subsections of this Agreement have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof.

 

4.6            Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

[remainder of page intentionally left blank]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 



  Company:     APOLLO medical holdings, inc.                     By:   /s/
Warren Hosseinion     Name: Warren Hosseinion     Title:   Chief Executive
Officer                     NNA:     NNA OF NEVADA, INC.                     By:
/s/ Mark Fawcett     Name:   Mark Fawcett     Title:   Senior Vice President &
Treasurer  

 

 

 

 